—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to preclude Irving Aronin from enforcing an order of the Supreme Court, Kings County (I. Aronin, J.), dated June 12, 1995, which imposed a sanction of $10,000 upon the petitioner.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is granted, without costs or disbursements, and Irving Aronin is prohibited from enforcing the order dated June 12,1995.
Acting pursuant to a notice published in the New York Law Journal, Justice Irving Aronin imposed a sanction of $10,000 on the petitioner. The sanction was imposed in the context of a personal injury action to which the petitioner is not a party. The notice in the Law Journal directed parties to appear for pretrial conferences and stated that "[defendants are directed to appear with a representative from the insurance carrier who has final authority to settle cases”. The petitioner had supposedly failed to produce a representative "who ha[d] final authority to settle” various cases scheduled to be conferenced on June 12,1995. There is no evidence that prior to the imposi*500tion of the sanction, the petitioner had been afforded any notice of the court’s determination to impose such a sanction, or that the petitioner had been afforded even a minimal opportunity to be heard. Under these circumstances, we conclude that Justice Aronin exceeded his jurisdiction (see, Matter of Bender & Bodnar v Buell, 143 AD2d 661; People v Rodriguez, 180 AD2d 578). The remedy of prohibition is available not only where the court lacks subject matter jurisdiction, but also where a court has " 'exceedfed] its authorized powers in a proceeding over which it has jurisdiction’ ” (Matter of Holtzman v Goldman, 71 NY2d 564, 569, quoting La Rocca v Lane, 37 NY2d 575, 578-579, cert denied 424 US 968). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.